Citation Nr: 1526409	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-25 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.  Entitlement to a compensable rating prior to June 23, 2009 for a left shoulder disability with Bankart procedure residuals.
 
2.  Entitlement to a rating greater than 20 percent from June 23, 2009 for a left shoulder disability with Bankart procedure residuals.
 
3.  Entitlement to a compensable rating for a bilateral hearing loss. 
 
4.  Entitlement to an initial rating greater than 10 percent for tinnitus.
 
5.  Entitlement to a rating greater than 10 percent for metatarsalgia of the fourth metatarsal head of the left foot.
 
6.  Entitlement to an evaluation in excess of 20 percent since August 20, 2007 for a low back disability, namely degenerative disc disease of the thoracolumbar and lumbosacral spine segments.
 
7.  Entitlement to a total disability rating based on service-connected disabilities.
 
8.  Entitlement to an earlier effective date before June 23, 2009, for the grant of a 20 percent rating for a left shoulder disability with Bankart procedure residuals.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1983 to May 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2002 and June 2014 rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO).  
 
In a July 2009 rating decision VA increased the rating for the left shoulder disability to 20 percent, effective June 23 2009.  The Veteran then continued his appeal as to the assigned effective date for the grant of a 20 percent rating and the assigned rating for the left shoulder disability.
 
In December 2011, the Veteran appeared at a hearing before a now-retired Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.
 
In July 2013, the Board denied entitlement to a compensable rating prior to June 23, 2009, as well as entitlement to a rating in excess of 20 percent rating from June 23, 2009, for a left shoulder disability.  The Board also denied entitlement to an effective date before June 23, 2009, for the grant of a 20 percent rating for a left shoulder disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the Court's order.  
 
In April 2014, in response to the Joint Motion for Remand, the Board found that an August 2002 statement by the Veteran was a notice of disagreement to the April 2002 rating decision that denied claims for increase for a left shoulder disability with Bankart procedure residuals, metatarsalgia of the fourth metatarsal head of the left foot, and bilateral hearing loss, and which assigned a 10 percent rating for tinnitus.  These issues were remanded for issuance of a statement of the case, and a VA examination of the left shoulder.
 
The Veteran was provided a Board hearing before the undersigned in February 2015.  A transcript is associated with the record.
 
At the appellant's February 2015 Board hearing the Veteran made statements regarding his mental health, which are interpreted as a claim for an increased rating for a depressive disorder.  As such, the Board does not have jurisdiction to address the issue, but it is referred to the Agency of Original Jurisdiction for adjudication as appropriate. 
 
In May 2012, the Board denied entitlement to an effective date earlier than August 20, 2007 for the grant of service connection for a low back disability.  The Board also granted an effective date of July 21, 2009, for recognition of C.G. as a dependent.  The Board's decision regarding those issues is final.  38 U.S.C.A. § 7105.  Since that Board decision argument has been presented that earlier effective dates prior to those assigned in the Board's May 2012 decision are warranted.  While the Veteran may raise an argument that the May 2012 Board decision was clearly and unmistakably erroneous, the Court has held that there is no such claim as a free standing claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Once a rating or Board decision is final as to an assigned effective date, a collateral attack on that decision is precluded.  Again, the appellant may argue that the Board's May 2012 decision was clearly and unmistakably erroneous, but in the absence of such a claim no further action will be taken on arguments pertaining to the earlier effective date claims which were addressed by the Board in May 2012.
  
The issues of entitlement to an increased rating for a left shoulder disability since June 23, 2009, an increased rating for metatarsalgia of the left fourth metatarsal head, an evaluation in excess of 20 percent since August 20, 2007 for a low back disability, and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  Prior to June 23, 2009, the Veteran competently and credibly reported that he experienced locking in his arm, and difficulty reaching above his head, such that there is at least an equipoise of the evidence that he had painful and limited left shoulder motion.
 
2.  Prior to June 23, 2009, the Veteran's left shoulder disability with Bankart procedure residuals was not manifested by ankylosis or impairment of the humerus, clavicle, or scapula.
 
3.  The service-connected bilateral hearing loss disability is not shown to be manifested by worse than level I hearing in either ear.

4.  The Veteran currently is in receipt of the maximum scheduler evaluation assignable for tinnitus since the date of the grant of service connection.
 
5.  In June 2001, the Veteran communicated his desire for an increased rating for the left shoulder disability. 
 
6.  The earliest a 20 percent disability rating for left shoulder disability is factually ascertainable is on June 23, 2009. 
 
 
CONCLUSIONS OF LAW
 
1.  Prior to June 23, 2009, resolving reasonable doubt in the Veteran's favor, a left shoulder disability with Bankart procedure residuals met the criteria for a 10 percent rating, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2014).
 
2.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

4.  There is no legal basis for the assignment of an evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).
 
5.  The criteria for entitlement to an effective date earlier than July 23, 2009 for the assignment of a 20 percent rating for left shoulder disability is not established.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2014). 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the notice requirements of the Veterans Claims Assistance Act of 2000 would serve no useful purpose.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The July 2014 VA shoulder and audiological examinations are adequate because they are based on consideration of the Veteran's prior medical history and examinations, and they describe the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There was substantial compliance with the Board's April 2014 remand instructions.
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims of entitlement to increased ratings for the left shoulder disability prior to June 23, 2009, bilateral hearing loss, and tinnitus, and for an earlier effective date than June 23, 2009 for the left shoulder are thus ready to be considered on the merits.
 
Increased Ratings
 
The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned 38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Legal Criteria for Rating the Shoulder 
 
A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 
 
Shoulder and arm disability ratings are found under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Under Diagnostic Code 5200, a 20 percent rating is warranted for favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.   38 C.F.R. § 4.71a.
 
Under Diagnostic Code 5201, limitation of arm motion, a 20 percent rating for either the major or minor shoulder is assigned where arm motion is limited to shoulder level.  A 20 percent rating for the minor shoulder is assigned where limitation of motion is midway between the side and shoulder level.  

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus with marked or moderate deformity.  A 20 percent rating is warranted for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the upper extremity with guarding of movement only at the shoulder level; or when there are frequent episodes of recurrent dislocation of the major scapulohumeral joint with guarding of all arm movements.    38 C.F.R. § 4.71a (2014).
 
Under Diagnostic Code 5203, malunion of a clavicle or scapula, or nonunion of a clavicle or scapula without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement, or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under Diagnostic Code 5203.  38 C.F.R. § 4.71a (2014).
 
The normal range of motion of the shoulder are shown by flexion (forward elevation) and abduction from 0 degrees to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction.  Id. 
 
The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's shoulder disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1. 
 
A Compensable Rating before June 23, 2009 for the Left Shoulder
 
The Veteran's residuals of a left shoulder Bankart procedure were rated noncompensable before June 23, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202, which is the criteria for rating impairment of the humerus. 
 
In June 2001 the Veteran claimed entitlement to an increased rating for his left shoulder disorder.  At a November 2001 VA examination there was no crepitus with movement.  Flexion was to 160 degrees, extension to 60, and abduction to 130 degrees.  Internal rotation was complete, and external rotation was to 30 degrees.  Strength and extension were good.  The examiner determined that there was mild postoperative left shoulder pain with no limitation of motion. 
 
On VA examination in February 2008, the Veteran complained of stiffness and occasional locking when lifting his arm, which resolved by lowering his arm.  There was no objective evidence of pain or additional limitation following repetitive motion.  The Veteran competently and credibly reported that he had difficulty lifting his arm above his head.  Although the Veteran was diagnosed as having left shoulder degenerative joint disease, X-rays were negative for any bone, joint, or soft tissue abnormality.   Range of motion studies showed flexion and abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees without pain.  There was no additional pain or loss of motion on repetition.  No significant occupational effects were reported.
 
In May 2008 the Veteran reported that his shoulder at times went numb or cramped, and he had difficulty lifting it above his head.
 
Based on the evidence of record before June 23, 2009, specifically, X-ray findings, in the absence of evidence of a fibrous union or nonunion of the left humerus, or recurrent dislocation at the scapulohumeral joint, the criteria for a compensable rating under Diagnostic Code 5202 were not met. 
 
In the absence of favorable ankylosis of the major scapulohumeral articulation, or of malunion of a minor clavicle or scapula, or nonunion of a minor clavicle or scapula without loose movement, Diagnostic Codes 5200 and 5203 are not appropriate for rating the Veteran's left shoulder disability, and in any event, would not warrant a compensable rating.  
 
As for any other potentially applicable Diagnostic Code, under Diagnostic Code 5201, for limitation of left shoulder motion, the presence of normal motion does not demonstrate, nearly approximate, or equate to a limitation of the arm to shoulder level, i.e., to 90 degrees for a 20 percent rating.  This is true even when considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement and repetitive motion.  38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Nevertheless, on VA examination in June 2009, the Veteran complained of stiffness and occasional locking when lifting his arm.  The Veteran competently and credibly reported difficulty moving his arm, and he is competent to report pain.  The examination report in 2001 showed limited motion.  As such functional loss due to a limitation of left shoulder motion with pain is shown.  38 C.F.R. §§ 4.40, 4.45, and DeLuca.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no higher, have been met.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.").  There is no basis for a rating in excess of 10 percent prior to June 23, 2009 in the absence of malunion, dislocation of the scapulohumeral joint, or ankylosis.  38 C.F.R. § 4.71a.

The Board has considered additional staged ratings, and finds them inapplicable based on the facts.

Hearing Loss 
 
Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. 
 
To evaluate the degree of disability due to a hearing loss the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  
 
"[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).
 
A January 1997 rating decision granted entitlement to service connection for a hearing loss.  Following a June 2001 increased rating request, an April 2002 rating decision continued a noncompensable rating for bilateral hearing loss, and granted service connection for tinnitus with a 10 percent rating.  The Veteran appealed for an increased rating for his hearing loss, and for a higher initial evaluation for his tinnitus.
 
At a March 2002 VA examination, an audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
15
50
70
36
LEFT
15
15
40
80
36

Speech discrimination scores were 96 percent in each ear.  The Veteran reported that he had great difficulty hearing in background noise, and that he had tinnitus.

The Veteran was afforded a July 2014 audiological examination.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
60
80
44
LEFT
15
20
45
75
39

Speech recognition scores were 96 percent in each ear.  The functional impact of his hearing loss included having to ask others to repeat themselves.  The Veteran reported that his tinnitus was irritating.  

In February 2015 Veteran testified that he wore hearing aids but this made the ringing in his ears seem louder.  He also reported that he had difficulty hearing when there was background noise such as in a crowded room or when the television was on.  He reported that the words sounded garbled or mumbled.  The Veteran indicated that his hearing loss and tinnitus interfered with his former work as a corrections' officer, because he was unable to distinguish what the inmates were saying, which was a safety concern.
 
Applying the values of the 2002 or 2014 audiological examination to the rating criteria results in a numeric designation of Level I in each ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  It bears repeating that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.
 
Even after considering the Veteran's reports as to the effects of the disabilities on his daily life, to include difficulty hearing others, and to complications between hearing aid use and exacerbated ringing in his ears, the evidence shows that the rating criteria for a compensable rating are not met. 
 
Accordingly, the Board finds that the audiometric findings preponderate against entitlement to a compensable rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 
 
Staged ratings are not appropriate in light of the evidence and the law governing this rating.
 
 Tinnitus
 
Tinnitus is evaluated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2. 

The April 2002 rating decision granted entitlement to service connection for tinnitus, evaluated as 10 percent disabling, effective on June 27, 2001. 
 
Accordingly, the Veteran's 10 percent evaluation is the maximum scheduler evaluation for tinnitus.  As such, the Veteran is not entitled to any higher scheduler rating for his tinnitus.  Here, disposition of the claim is based on the interpretation of the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430. 
 
Staged ratings are not appropriate in light of the evidence and the law governing this rating.

Extraschedular Consideration 
 
If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned scheduler ratings are, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Here, the rating criteria reasonably describe the disability levels of the left shoulder disorder prior to June 2009, hearing loss, and tinnitus symptomatology.  Such symptomatology includes painful limited left shoulder motion, difficulty hearing, and ringing in the ears.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  Therefore referral for extraschedular consideration for the service-connected residuals of a left shoulder injury prior to June 2009, hearing loss, and tinnitus is not warranted under 38 C.F.R. § 3.321(b)(1). 
 
Earlier Effective Date for the 20 Percent Rating of the Left Shoulder
 
The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).
 
In January 1997, VA granted entitlement to service connection for a left shoulder disability with Bankart procedure residuals and assigned a noncompensable rating.  In a statement received June 27, 2001, the Veteran claimed entitlement to an increased rating.  In April 2002, the RO continued the noncompensable rating.  In April 2014 in response to a Joint Motion for Remand, the Board found that a statement by the Veteran in August 2002, reasonably construed, was a notice of disagreement to the rating decision in April 2002 that denied the claim for increase for a left shoulder disability with Bankart procedure residuals.  The RO increased the rating to 20 percent, effective June 23, 2009, the date entitlement arose, that is, the date the criteria for the 20 percent had been met.
 
Under 38 C.F.R. § 3.400(o), the potential dates for the 20 percent rating are either date of claim in June 2001 or the date entitlement arose, whichever is later.  The evidence of record preponderates against finding that the criteria for a 20 percent rating were met before June 23, 2009.  Medical evidence and lay statements show that prior to this date the Veteran had intermittent stiffness and occasional locking when lifting his arm, which resolved by lowering his arm.  Flexion was at least 160 degrees.  
 
Based on the evidence of record prior to June 23, 2009, entitlement to a 20 percent rating was not warranted under Diagnostic Code 5202 in the absence of fibrous union or nonunion of the left humerus. 
 
The evidence preponderates against finding that the criteria for a 20 percent rating under rating criteria for the shoulder or arm were met before June 2009. 
 
There was no pending claim or unadjudicated claim for increase before the Veteran filed his current claim for increase in June 2001. 
 
For these reasons, the preponderance of the evidence is against the claim for an earlier effective date for the 20 percent rating for the left shoulder disability, and there is no reasonable doubt to be resolved.
 
 
ORDER
 
Prior to June 23, 2009, a 10 percent rating for left shoulder disability, but no higher, is granted, subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a rating in excess of 10 percent for a bilateral hearing loss is denied.
 
Entitlement to a  scheduler rating in excess of 10 percent for tinnitus is denied.
 
Entitlement to an effective date prior to June 23, 2009 for the grant of a 20 percent rating for a left shoulder disability is denied.
 
 
REMAND
 
Left shoulder from June 23, 2009
 
The Veteran has requested an increased rating for his left shoulder disability, rated as 20 percent disabling from June 23, 2009.  
 
After an April 2014 Board remand, additional relevant evidence was associated with the claims folder, namely an April 2015 VA examination of the shoulder, without a waiver of RO consideration or a supplemental statement of the case.  Prior to returning any of the above claims to the Board, therefore, the AOJ should ensure that proper appellate procedures are followed.  38 C.F.R. § 20.1304.
 
Fourth Toe Metatarsalgia of the Left Foot
 
A January 1997 rating decision granted entitlement to service connection for the left foot fourth toe metatarsalgia, and assigned a 10 percent rating.  In June 2001 the appellant requested an increased rating, but an April 2002 rating decision continued the 10 percent rating, which the Veteran has appealed.  The Veteran was most recently provided an August 2005 VA examination, which due to the passage of time, and the Veteran's reported increased pathology is too remote to assess the current level of severity of his disability.  As such, remand for a VA foot examination is necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Lumbar Spine
 
In a May 2012 Board decision entitlement to an effective date earlier than August 20, 2007 for a 20 percent rating for the low back disorder was denied.  In August 2013 the Veteran presented a new claim of entitlement to an increased rating for his low back disorder.  That claim was denied in a June 2014 rating decision.  At a February 2015 Board hearing, however, the Veteran made statements regarding his low back, which are considered as a notice of disagreement.  As such, remand for issuance of a Statement of the Case is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Total disability evaluation based on individual unemployability 
 
At his July 2014 VA examination the Veteran indicated that he had retired that year from his work as a corrections officer due to a number of medical difficulties.  Hence, the issue of entitlement to a total disability evaluation based on individual unemployability is inextricably intertwined with the issues decided and remanded herein.  See 38 C.F.R. § 4.16.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA podiatry examination to evaluation the currently level of severity of his service-connected left fourth toe metatarsalgia.  Provide the examiner access to the Veteran's electronic claims file, to include access to VBMS and Virtual VA.  
 
In accordance with the latest worksheet for rating toe disorders, the examiner is to provide a detailed review of the Veteran' pertinent medical history, current complaints, and the nature and severity of his service-connected metatarsalgia involving the left foot's fourth toe.  The examiner should specify any and all residuals of this service-connected disorder, and address whether there is objective evidence of severe painful motion or weakness in the affected extremity as the result of disability.  The examiner must address whether the appellant's left fourth toe disorder is so severe that there is the functional equivalent of an amputated toe.  The examiner must provide a well-reasoned rationale for all opinions and conclusions reached.
 
2.  Schedule the appellant for a VA orthopedic examination to determine the nature and extent of his left shoulder disorder since June 23, 2009.  The physician examiner must be provided access to the Veteran's claims folder, his Virtual VA file, and a copy of this remand.  The physician examiner must review the appellant's prior medical history.  Following that review and examination the physician examiner must address the nature and extent of any limitation of left shoulder disorder to specifically include any limitation of motion since June 23, 2009.  The physician examiner must determine whether the affected joint is disabled due to weakened movement, excess fatigability, or incoordination attributable to the service connected disorder at any time since June 23, 2009.  If so, these determinations must be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination since June 23, 2009. 

The physician examiner must opine whether since June 23, 2009 left shoulder pain significantly limits, or has significantly limited, functional ability during flare-ups or when the shoulder is used repeatedly over a period of time.  This determination must also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  If the examiner concludes that an opinion cannot be offered without resort to mere speculation the examiner must indicate whether that conclusion is based on the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to the nature and extent of the Veteran's left shoulder disorder he/she must provide the basis for the conclusion.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
4.  Provide the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to an increased evaluation for lumbar spine disability.  If, and only if, the Veteran timely perfects an appeal, the matter should be returned to the Board.
 
5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include the issue of entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


